UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-8142


TITUS C. GEER, a/k/a Titus Geer,

                Petitioner - Appellant,

          v.

TIM RILEY, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Cameron McGowan Currie, District
Judge. (8:09-cv-01769-CMC)


Submitted:   February 25, 2010            Decided:   March 5, 2010


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Titus C. Geer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Titus C. Geer, a state prisoner, seeks to appeal the

district      court’s    order       accepting     the     recommendation       of     the

magistrate judge and denying relief on his 28 U.S.C. § 2241

(2006) petition. *         The order is not appealable unless a circuit

justice    or    judge   issues       a    certificate     of    appealability.           28

U.S.C. § 2253(c)(1) (2006).                A certificate of appealability will

not   issue     absent   “a    substantial        showing       of   the   denial    of    a

constitutional       right.”          28    U.S.C.      § 2253(c)(2)       (2006).        A

prisoner        satisfies      this        standard      by     demonstrating        that

reasonable       jurists      would       find   that    any     assessment     of     the

constitutional      claims      by    the    district     court      is    debatable      or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                              We have

independently reviewed the record and conclude that Geer has not

made the requisite showing.                Accordingly, we deny a certificate

of appealability and dismiss the appeal.                      We dispense with oral

argument because the facts and legal contentions are adequately




      *
       Although Geer filed his petition pursuant to 28 U.S.C.
§ 2254 (2006), the district court properly construed it as one
appropriately filed under 28 U.S.C. § 2241 (2006).



                                             2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3